Littleton-:
The Commissioner determined deficiencies in the amounts of $1,586.10 for the year 1920, $276.51 for 1921, $161.95 for 1922, and $361.37 for 1923, as a result of his holding that amounts credited to the petitioner as compensation and commissions upon the books of the Acme Specialty Manufacturing Co., of which he was president and treasurer, and a stockholder, were income to him in the year in which so credited.
FINDINGS OP PACT.
Petitioner is a resident and citizen of Toledo, Ohio. During the taxable years he was president and treasurer, and a stockholder of the Acme Specialty Manufacturing Co., an Ohio corporation.
Petitioner kept his books and reported his income upon the basis of actual receipts and disbursements and the Commissioner followed that basis in his determination of the deficiencies here involved. Prior to and during the taxable years petitioner was paid a regular salary of $8,000 per year and a 5 per cent commission on sales. During the taxable years 1920 to 1923, inclusive, the amounts of petitioner’s compensation credited upon the books of the corporation and the amounts paid to him and reported as income follow:
[[Image here]]
The weekly pay roll of the corporation was about $1,800 and at the end of each of the taxable years involved the amount of cash which the corporation had on hand and in bank was not sufficient to meet two weekly pay rolls. In order to have taken care of its cur*151rent operating expenses at the end of each of the taxable years in question and to have paid petitioner the entire amount credited to him upon the books, it would have been necessary for the corporation to borrow a considerable amount of money.
The deficiencies should he recomputed hy including as income to the petitioner only the amount paid to him m each of the taxable years. Appeal of Ilamj W. Gilson, % B. T. A. 1821. Judgment will he entered on 15 days’ notice, under Bule 50.